United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-1254
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Thomas D. Clegg

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: November 18, 2013
                             Filed: January 9, 2014
                                 [Unpublished]
                                 ____________

Before SHEPHERD, BOWMAN, and BEAM, Circuit Judges.
                         ____________

PER CURIAM.

       Thomas D. Clegg appeals the 120 month sentence the district court1 imposed
after he pled guilty to being a felon in possession of a firearm, in violation of 18


      1
        The Honorable Beth Phillips, United States District Judge for the Western
District of Missouri.
U.S.C. § 922(g)(1). On appeal, Clegg argues that the district court abused its
discretion by imposing an unreasonable sentence. We affirm.

       Terrence Richardson, a taxi cab driver in Kansas City, Missouri, identified
Clegg from a lineup of six photographs as the person who robbed him on May 4,
2012. On that date, Richardson flagged down a police officer and indicated that he
had been robbed at gunpoint of approximately $85, his cell phone, and the keys to his
taxi cab. The taxi cab was subsequently located, and Clegg was arrested at a nearby
restaurant. The arresting officers recovered a 9 millimeter firearm from Clegg’s pants
pocket and found Richardson’s cell phone near where Clegg was sitting. Clegg was
indicted on and pled guilty to the charge of being a felon in possession of a firearm.
At the sentencing hearing, the court adopted the Presentence Investigation Report’s
Guidelines range of 110 to 120 months and imposed a within-Guidelines sentence of
120 months.

       Clegg timely appealed, claiming the sentence was unreasonable and greater
than necessary to accomplish the goals of sentencing set forth in 18 U.S.C. § 3553(a).
He contends that the district court abused its discretion by placing undue weight on
negative factors and not enough weight on mitigating factors presented during the
sentencing hearing, such as his youthfulness at the time of his previous convictions,
his background, and the fact that he chose to plead guilty rather than proceed to a jury
trial.

       We review the substantive reasonableness of a sentence under a deferential
abuse of discretion standard, Gall v. United States, 552 U.S. 38, 41 (2007), and we
presume that a sentence imposed within the advisory guideline range is reasonable,
United States v. Ruelas-Mendez, 556 F.3d 655, 657 (8th Cir. 2009). The district
court has wide latitude to weigh the § 3553(a) factors in each case and may give some
factors less weight than a defendant prefers, but that alone does not justify reversal.
United States v. Bridges, 569 F.3d 374, 379 (8th Cir. 2009); see also United States

                                          -2-
v. Wisecarver, 644 F.3d 764, 774 (8th Cir. 2011). “‘[S]ubstantive appellate review
in sentencing cases is narrow and deferential[;] it will be the unusual case when we
reverse a district court sentence—whether within, above, or below the applicable
Guidelines range—as substantively unreasonable.’” United States v. Kelley, 652
F.3d 915, 918 (8th Cir. 2011) (alterations in original) (quoting United States v.
Feemster, 572 F.3d 455, 464 (8th Cir. 2009) (en banc) (internal quotation marks
omitted)).

       In imposing the sentence, the district court first listed the individual § 3553(a)
factors then noted that the factors are considered in conjunction with other
information Clegg provided, referencing the letters of support from his family. The
court gave particular weight to Clegg’s history, which includes four other felonies in
the preceding nine years and one violent felony involving a drive-by shooting with
an AK-47. Due to the violent felony, the court noted that a need to protect the public
was a specific concern, and it concluded that a 120 month sentence is “appropriate
and sufficient, but not greater than necessary to accomplish the goals outlined in [18
U.S.C. § 3553].”

       Under these circumstances, we are satisfied that the court acted within its
discretion by weighing the § 3553 factors, and it did not abuse its discretion in
imposing a within-Guidelines sentence of 120 months imprisonment.

      The sentence is affirmed.
                      ______________________________




                                          -3-